Exhibit 10.27

 

SPECIAL TERMINATION AGREEMENT

 

THIS AGREEMENT is dated as of the 24th day of April, 2003 by and among Abington
Bancorp, Inc., a Massachusetts corporation (the “Company”), its subsidiary,
Abington Savings Bank, a Massachusetts savings bank with its main office in
Abington, Massachusetts (the “Bank”; the Company and the Bank are sometimes
collectively referred to herein as the “Employers”) and W. Cleveland Cogswell,
an individual currently employed by the Bank in the capacity of Senior Vice
President, Consumer Banking (the “Executive”).


1.   PURPOSE.  IN ORDER TO ALLOW THE EXECUTIVE TO CONSIDER THE PROSPECT OF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 2) IN AN OBJECTIVE MANNER AND IN
CONSIDERATION OF THE SERVICES RENDERED AND TO BE RENDERED BY THE EXECUTIVE TO
THE EMPLOYERS, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED BY THE EMPLOYERS, THE EMPLOYERS ARE
WILLING TO PROVIDE, SUBJECT TO THE TERMS OF THIS AGREEMENT, CERTAIN SEVERANCE
BENEFITS TO PROTECT THE EXECUTIVE FROM THE CONSEQUENCES OF A TERMINATING EVENT
(AS DEFINED IN SECTION 3) OCCURRING SUBSEQUENT TO A CHANGE IN CONTROL.


2.   CHANGE IN CONTROL.  A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED
IN ANY OF THE FOLLOWING EVENTS:


(I) IF THERE HAS OCCURRED A CHANGE IN CONTROL WHICH THE COMPANY WOULD BE
REQUIRED TO REPORT IN RESPONSE TO ITEM 1 OF FORM 8-K PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”), OR, IF SUCH FORM
IS NO LONGER IN EFFECT IN ITS PRESENT FORM, ANY FORM OR REGULATION PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE 1934 ACT WHICH IS
INTENDED TO SERVE SIMILAR PURPOSES; OR


(II) WHEN ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)(2) OF
THE 1934 ACT) BECOMES A “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE
13D-3 PROMULGATED UNDER THE 1934 ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY OR THE BANK REPRESENTING TWENTY-FIVE PERCENT (25%) OR MORE OF THE
TOTAL NUMBER OF VOTES THAT MAY BE CAST FOR THE ELECTION OF DIRECTORS OF THE
COMPANY OR THE BANK; OR


(III) IF DURING ANY PERIOD OF TWO CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD
PRIOR TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS WHO ARE CONTINUING
DIRECTORS (AS HEREIN DEFINED) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD OF DIRECTORS OF THE COMPANY.  FOR THIS PURPOSE, A
“CONTINUING DIRECTOR” SHALL MEAN (A) AN INDIVIDUAL WHO WAS A DIRECTOR OF THE
COMPANY AT THE BEGINNING OF SUCH PERIOD OR (B) ANY NEW DIRECTOR (OTHER THAN A
DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO ANY AGREEMENT WITH THE
COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSE (I) OR (II) OF THIS SECTION
2 WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF
SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED; OR


(IV) THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR CONSOLIDATION OF THE
COMPANY WITH ANY OTHER BANK OR CORPORATION, OTHER THAN (A) A MERGER OR
CONSOLIDATION WHICH

 

--------------------------------------------------------------------------------


 

would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined above)
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities; or

 


(V) THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS.


3.   TERMINATING EVENT.  A “TERMINATING EVENT” SHALL MEAN EITHER OF THE
FOLLOWING:


(A)   TERMINATION BY EITHER OF THE EMPLOYERS OF THE EMPLOYMENT OF THE EXECUTIVE
AS SENIOR VICE PRESIDENT OF THE BANK FOR ANY REASON OTHER THAN (I) DEATH, (II)
DELIBERATE DISHONESTY OF THE EXECUTIVE WITH RESPECT TO THE COMPANY OR THE BANK
OR ANY SUBSIDIARY OR AFFILIATE THEREOF, OR (III) CONVICTION OF THE EXECUTIVE OF
A CRIME INVOLVING MORAL TURPITUDE, OR


(B)   RESIGNATION OF THE EXECUTIVE FROM THE EMPLOY OF THE COMPANY OR THE BANK,
WHILE THE EXECUTIVE IS NOT RECEIVING PAYMENTS OR BENEFITS FROM THE COMPANY OR
THE BANK BY REASON OF THE EXECUTIVE’S DISABILITY, SUBSEQUENT TO THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:


(I) A SIGNIFICANT CHANGE IN THE NATURE OR SCOPE OF THE EXECUTIVE’S
RESPONSIBILITIES, AUTHORITIES, POWERS, FUNCTIONS OR DUTIES FROM THE
RESPONSIBILITIES, AUTHORITIES, POWERS, FUNCTIONS OR DUTIES EXERCISED BY THE
EXECUTIVE AT THE COMPANY OR THE BANK IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;
OR


(II) A REASONABLE DETERMINATION BY THE EXECUTIVE THAT, AS A RESULT OF A CHANGE
IN CONTROL, HE IS UNABLE TO EXERCISE THE RESPONSIBILITIES, AUTHORITIES, POWERS,
FUNCTIONS OR DUTIES EXERCISED BY THE EXECUTIVE AT THE COMPANY OR THE BANK
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL; OR


(III) A DECREASE IN THE TOTAL ANNUAL COMPENSATION PAYABLE BY THE COMPANY OR THE
BANK TO THE EXECUTIVE OTHER THAN AS A RESULT OF A SALARY REDUCTION SIMILARLY
AFFECTING THE EXECUTIVE AND ALL OTHER EXECUTIVE OFFICERS OF THE COMPANY OR THE
BANK ON THE BASIS OF THE COMPANY’S OR THE BANK’S FINANCIAL PERFORMANCE; OR


(IV) THE FAILURE BY THE COMPANY OR THE BANK TO CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION, INCENTIVE, BONUS OR BENEFIT PLAN IN WHICH THE EXECUTIVE
PARTICIPATES IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, UNLESS AN EQUITABLE
ARRANGEMENT (EMBODIED IN AN ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN
MADE WITH RESPECT TO SUCH PLAN, OR THE FAILURE BY THE COMPANY OR THE BANK TO
CONTINUE THE EXECUTIVE’S PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR
ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE, BOTH IN TERMS OF THE
AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF THE EXECUTIVE’S PARTICIPATION
RELATIVE TO OTHER PARTICIPANTS, THAN THE BASIS WHEN EXISTED AT THE TIME OF THE
CHANGE OF CONTROL; OR

--------------------------------------------------------------------------------


 


(V) THE FAILURE OF THE COMPANY OR THE BANK TO OBTAIN A SATISFACTORY AGREEMENT
FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT.


4.   SEVERANCE PAYMENT.


(A)   IF A CHANGE OF CONTROL TAKES PLACE ON OR AFTER THE FIRST ANNIVERSARY BUT
BEFORE THE SECOND ANNIVERSARY OF THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT
WITH THE BANK COMMENCED AND A TERMINATING EVENT OCCURS WITHIN THREE (3) YEARS
AFTER SUCH CHANGE IN CONTROL, THE EMPLOYERS SHALL PAY TO THE EXECUTIVE AN AMOUNT
EQUAL TO (X) THE “BASE AMOUNT” (AS DEFINED IN SECTION 280G(B)(3) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)) APPLICABLE TO THE EXECUTIVE, LESS
(Y) ONE DOLLAR ($1.00), PAYABLE IN ONE LUMP-SUM PAYMENT ON THE DATE OF
TERMINATION.


(B)   IF A CHANGE OF CONTROL TAKES PLACE ON OR AFTER THE SECOND ANNIVERSARY BUT
BEFORE THE THIRD ANNIVERSARY OF THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT
WITH THE BANK COMMENCED AND A TERMINATING EVENT OCCURS WITHIN THREE (3) YEARS
AFTER SUCH CHANGE IN CONTROL, THE EMPLOYERS SHALL PAY TO THE EXECUTIVE AN AMOUNT
EQUAL TO (X) TWO TIMES SUCH “BASE AMOUNT” APPLICABLE TO THE EXECUTIVE, LESS (Y)
ONE DOLLAR ($1.00), PAYABLE IN ONE LUMP-SUM PAYMENT ON THE DATE OF TERMINATION.


(C)   IF A CHANGE OF CONTROL TAKES PLACE ON OR AFTER THE THIRD ANNIVERSARY OF
THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT WITH THE BANK COMMENCED AND A
TERMINATING EVENT OCCURS WITHIN THREE (3) YEARS AFTER SUCH CHANGE IN CONTROL,
THE EMPLOYERS SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO (X) THREE TIMES SUCH
“BASE AMOUNT” APPLICABLE TO THE EXECUTIVE, LESS (Y) ONE DOLLAR ($1.00), PAYABLE
IN ONE LUMP-SUM PAYMENT ON THE DATE OF TERMINATION.


5.   LIMITATION ON BENEFITS.


(A)   IT IS THE INTENTION OF THE EXECUTIVE AND OF THE EMPLOYERS THAT NO PAYMENTS
BY THE EMPLOYERS TO OR FOR THE BENEFIT OF THE EXECUTIVE UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT OR PLAN PURSUANT TO WHICH HE IS ENTITLED TO RECEIVE PAYMENTS
OR BENEFITS SHALL BE NON-DEDUCTIBLE TO THE EMPLOYERS BY REASON OF THE OPERATION
OF SECTION 280G OF THE CODE RELATING TO PARACHUTE PAYMENTS.  ACCORDINGLY, AND
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY SUCH AGREEMENT OR
PLAN, IF BY REASON OF THE OPERATION OF SAID SECTION 280G, ANY SUCH PAYMENTS
EXCEED THE AMOUNT WHICH CAN BE DEDUCTED BY THE EMPLOYERS, SUCH PAYMENTS SHALL BE
REDUCED TO THE MAXIMUM AMOUNT WHICH CAN BE DEDUCTED BY THE EMPLOYERS.  TO THE
EXTENT THAT PAYMENTS EXCEEDING SUCH MAXIMUM DEDUCTIBLE AMOUNT HAVE BEEN MADE TO
OR FOR THE BENEFIT OF THE EXECUTIVE, SUCH EXCESS PAYMENTS SHALL BE REFUNDED TO
THE EMPLOYERS WITH INTEREST THEREON AT THE APPLICABLE FEDERAL RATE DETERMINED
UNDER SECTION 1274(D) OF THE CODE, COMPOUNDED ANNUALLY, OR AT SUCH OTHER RATE AS
MAY BE REQUIRED IN ORDER THAT NO SUCH PAYMENTS SHALL BE NON-DEDUCTIBLE TO THE
EMPLOYERS BY REASON OF THE OPERATION OF SAID SECTION 280G.  TO THE EXTENT THAT
THERE IS MORE THAN ONE METHOD OF REDUCING THE PAYMENTS TO BRING THEM WITHIN THE
LIMITATIONS OF SAID SECTION 280G, THE EXECUTIVE SHALL DETERMINE WHICH METHOD
SHALL BE FOLLOWED, PROVIDED THAT IF THE EXECUTIVE FAILS TO MAKE SUCH
DETERMINATION WITHIN FORTY-FIVE DAYS AFTER THE EMPLOYERS HAVE SENT HER WRITTEN
NOTICE OF THE NEED FOR SUCH REDUCTION, THE EMPLOYERS MAY DETERMINE THE METHOD OF
SUCH REDUCTION IN THEIR SOLE DISCRETION.

 

 

--------------------------------------------------------------------------------


 


(B)   IF ANY DISPUTE BETWEEN THE EMPLOYERS AND THE EXECUTIVE AS TO ANY OF THE
AMOUNTS TO BE DETERMINED UNDER THIS SECTION 5 OR THE METHOD OF CALCULATING SUCH
AMOUNTS CANNOT BE RESOLVED BY THE EMPLOYERS AND THE EXECUTIVE, EITHER PARTY
AFTER GIVING THREE DAYS WRITTEN NOTICE TO THE OTHER, MAY REFER THE DISPUTE TO A
PARTNER IN A MASSACHUSETTS OFFICE OF A FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS SELECTED JOINTLY BY THE EMPLOYERS AND THE EXECUTIVE.  THE
DETERMINATION OF SUCH PARTNER AS TO THE AMOUNTS TO BE DETERMINED UNDER SECTION
5(A) AND THE METHOD OF CALCULATING SUCH AMOUNTS SHALL BE FINAL AND BINDING ON
BOTH THE EMPLOYERS AND THE EXECUTIVE.  THE EMPLOYERS SHALL BEAR THE COSTS OF ANY
SUCH DETERMINATION.


(C)   THE EXECUTIVE CONFIRMS THAT HE IS AWARE OF THE FACT THAT THE FEDERAL
DEPOSIT INSURANCE CORPORATION HAS THE POWER TO PRECLUDE THE BANK FROM MAKING
PAYMENTS TO THE EXECUTIVE UNDER THIS AGREEMENT UNDER CERTAIN CIRCUMSTANCES.  THE
EXECUTIVE AGREES THAT THE BANK SHALL NOT BE DEEMED TO BE IN BREACH OF THIS
AGREEMENT IF IT IS PRECLUDED FROM MAKING A PAYMENT OTHERWISE PAYABLE HEREUNDER
BY REASON OF REGULATORY REQUIREMENTS BINDING ON THE BANK.


6.   EMPLOYMENT STATUS.  THIS AGREEMENT IS NOT AN AGREEMENT FOR THE EMPLOYMENT
OF THE EXECUTIVE AND SHALL CONFER NO RIGHTS ON THE EXECUTIVE EXCEPT AS HEREIN
EXPRESSLY PROVIDED.


7.   TERM.  THIS AGREEMENT SHALL TAKE EFFECT ON THE DATE FIRST WRITTEN ABOVE,
AND SHALL TERMINATE UPON THE EARLIER OF (A) THE TERMINATION BY THE EMPLOYERS OF
THE EMPLOYMENT OF THE EXECUTIVE BECAUSE OF DEATH, DELIBERATE DISHONESTY OF THE
EXECUTIVE WITH RESPECT TO THE COMPANY OR THE BANK OR ANY SUBSIDIARY OR AFFILIATE
THEREOF, OR CONVICTION OF THE EXECUTIVE OF A CRIME INVOLVING MORAL TURPITUDE,
(B) THE RESIGNATION OR TERMINATION OF EMPLOYMENT WITH THE COMPANY OR THE BANK BY
THE EXECUTIVE FOR ANY REASON PRIOR TO A CHANGE IN CONTROL, OR (C) THE
RESIGNATION FROM EMPLOYMENT OF THE EXECUTIVE AFTER A CHANGE IN CONTROL FOR ANY
REASON OTHER THAN THE OCCURRENCE OF ANY OF THE EVENTS ENUMERATED IN SECTION 3(B)
OF THIS AGREEMENT.


8.   WITHHOLDING.  ALL PAYMENTS MADE BY THE EMPLOYERS UNDER THIS AGREEMENT SHALL
BE PAID NET OF, AND AFTER DEDUCTION OF, ANY TAX OR OTHER AMOUNTS REQUIRED TO BE
WITHHELD BY THE EMPLOYERS UNDER APPLICABLE LAW.


9.   ASSIGNMENT.  NEITHER THE EMPLOYERS NOR THE EXECUTIVE MAY MAKE ANY
ASSIGNMENT OF THIS AGREEMENT OR ANY INTEREST HEREIN, BY OPERATION OF LAW OR
OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE EMPLOYERS AND THE
EXECUTIVE, AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
PERMITTED ASSIGNS.  IN THE EVENT OF THE EXECUTIVE’S DEATH PRIOR TO THE
COMPLETION BY THE EMPLOYERS OF ALL PAYMENTS DUE HER UNDER THIS AGREEMENT, THE
EMPLOYERS SHALL CONTINUE SUCH PAYMENTS TO THE EXECUTIVE’S BENEFICIARY DESIGNATED
IN WRITING TO THE EMPLOYERS PRIOR TO HER DEATH (OR TO HER ESTATE, IF HE FAILS TO
MAKE SUCH DESIGNATION).

10.   Enforceability.  If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

 

--------------------------------------------------------------------------------


 


11.   WAIVER.  NO WAIVER OF ANY PROVISION HEREOF SHALL BE EFFECTIVE UNLESS MADE
IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE FAILURE OF EITHER PARTY TO
REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF THIS AGREEMENT, OR THE
WAIVER BY EITHER PARTY OF ANY BREACH OF THIS AGREEMENT, SHALL NOT PREVENT ANY
SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE DEEMED A WAIVER OF ANY
SUBSEQUENT BREACH.


12.   NOTICES.  ANY NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS PROVIDED
FOR BY THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND DELIVERED IN PERSON
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE EXECUTIVE AT 9
CHAPIN ROAD, NEWTON, MA 02459, OR TO SUCH OTHER ADDRESS AS THE EXECUTIVE HAS
FILED IN WRITING WITH THE EMPLOYERS OR, IN THE CASE OF THE EMPLOYERS, AT THEIR
MAIN OFFICE, ATTENTION OF THE CLERK OR THE SECRETARY.


13.   EFFECT ON OTHER AGREEMENTS.  AN ELECTION BY THE EXECUTIVE TO RESIGN AFTER
A CHANGE IN CONTROL UNDER THE PROVISIONS OF THIS AGREEMENT SHALL NOT CONSTITUTE
A BREACH BY THE EXECUTIVE OF ANY EMPLOYMENT AGREEMENT BETWEEN THE EMPLOYERS AND
THE EXECUTIVE AND SHALL NOT BE DEEMED A VOLUNTARY TERMINATION OF EMPLOYMENT BY
THE EXECUTIVE FOR THE PURPOSE OF INTERPRETING THE PROVISIONS OF ANY OF THE
EMPLOYER’S BENEFIT PLANS, PROGRAMS OR POLICIES.  NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED TO LIMIT THE RIGHTS OF THE EXECUTIVE UNDER ANY EMPLOYMENT AGREEMENT
HE MAY THEN HAVE WITH THE EMPLOYERS.


14.   AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITTEN
INSTRUMENT SIGNED BY THE EXECUTIVE AND BY A DULY AUTHORIZED REPRESENTATIVE OF
THE EXECUTIVE COMMITTEE OF THE BOARD OF DIRECTORS OF EACH OF THE EMPLOYERS.


15.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT REGARD FOR ITS PRINCIPLES OF CONFLICTS OF LAWS.

* * * *

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the Bank, by their duly authorized officers, and by the
Executive, as of the date first above written.

 

ATTEST:

 

 

ABINGTON BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Joanne Strondak

 

 

By:

/s/ Kevin M. Tierney, Sr.

Joanne Strondak, Clerk

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

ABINGTON SAVINGS BANK

 

 

 

 

 

 

 

 

 

 

/s/ Joanne Strondak

 

 

By:

/s/ Kevin M. Tierney, Sr.

Joanne Strondak, Clerk

 

 

 

 

 

 

 

Title:

Executive Vice President &

 

 

 

 

Chief Operating Officer

 

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

/s/ Renée R. Czajkowski

 

 

/s/ W. Cleveland Cogswell

Renée R. Czajkowski

 

 

W. Cleveland Cogswell

 

 

--------------------------------------------------------------------------------